DETAILED ACTION         
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending and under examination.
Specification
The use of the term ProPac™, TSKgel®, Pellicon®, UltraCell®, Cogent®, Pluronic® , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 is a relative term which renders the claim indefinite.  The specification teaches that the term about, when used to modify a particular value or range, generally means within 20 percent, e.g., with 10 percent, 5 percent, 4 percent, 3 percent, 2 percent, or 1 percent of the stated value. Given the broadest reasonable interpretation, the term “about 180 mg/ml” encompasses values ranging from 144 mg/ml to 216 mg/ml; the term “about 20 mM glutamate” encompasses values ranging from 16 mM to 24 mM; and the term “about 160 mM MEA” encompasses values ranging from 128 mM to 192 mM. Thus, the claims encompass various compositions comprising various ranges of the recited components. However, the ranges of each component render the claim indefinite because paragraph 0611 of the specification teaches that only the adalimumab composition comprising 20 mM glutamate and 160 mM MEA has a less than 2.1-fold increase in acidic species. It is unclear if adalimumab compositions comprising other concentrations of glutamate and MEA within the claimed ranges would also accomplish the functional limitation of having a less than about a 2.1-fold increase in acidic species after storage for 28 days at 40oC. 
The term “less than about” in claim 1 is a relative term that renders the claim indefinite. The specification defines the term “about”, as noted above; however, the specification does not define the term “less than about” and it is unclear what values are encompassed by the phrase. Although the specification demonstrates that the % acidic peak for formulation 5D is 2.09, it is unclear if the additional acidic peak ratios of 2.23 for formulation 5A, 2.17 for formulation 5B, or 2.11 for formulation 5C are to be construed as “less than about” 2.1. Thus, there is ambiguity as to the scope of the claim and one of skill in the art would not be apprised of the metes and bounds of the claim.
The term “about” in claim 2 is a relative term which renders the claim indefinite.  The specification teaches that the term about, when used to modify a particular value or range, generally means within 20 percent, e.g., with 10 percent, 5 percent, 4 percent, 3 percent, 2 percent, or 1 percent of the stated value. Given the broadest reasonable interpretation, the term 
Claim 2 contains the trademark/trade name Pluronic.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Since a tradename is used to identify a source of goods and not the goods themselves, by using PLURONIC® F-68 to identify the nonionic surfactant, a skilled artisan cannot ascertain the scope of the claim. Accordingly, the identification/description is indefinite.
Claim Status
No claims are allowed.
Conclusion
The closest prior art is Manning et al. (WO 2014/039903 A2, published March 13, 2014) disclose aqueous adalimumab formulations comprising a stabilizer comprising at least one member selected from the group consisting of a polyol and a surfactant, and a buffer selected from the group consisting of citrate, phosphate, succinate, histidine, tartrate, and maleate, wherein said composition has a pH of about 4 to about 8. Lazar et al. (WO 2016/066688 A1, published May 6, 2016) discloses liquid adalimumab formulations comprising L-histidine and (i) citrate and/or (ii) acetate, wherein the stable liquid formulation has a pH of 5-5.5, and wherein the formulation is free or substantially free of a phosphate buffer.
However, the prior art does not teach or suggest a stable aqueous formulation comprising 180 mg/ml adalimumab, 20 mM glutamate, and 160 mM monoethanolamine (MEA), wherein the formulation has a pH of about 5.2, and wherein the formulation demonstrates a less than about 2.1-fold increase in acidic species as measured by CEX-HPLC. The prior art also does not teach or suggest an aqueous formulation comprising 97 mg/ml adalimumab, MEA, MSA, about 6.9% PEG 600, about 0.6% PEG 200, about 20 mM calcium chloride, and about 0.1% Pluronic® F-68, wherein the formulation has a pH of about 5.1 and an osmolality of about 367 mOsm/kg.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646